Citation Nr: 0332817	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on being housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to June 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The record reflects that the veteran has requested service 
connection for a heart disability secondary to his service-
connected kidney disorder.  This issue has not been 
adjudicated by the RO, it is not before the Board, and thus 
it is referred back to the RO for additional action.

Per 38 U.S.C.A. 7722 (West 2002), the VA has an obligation to 
inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  In this 
situation, the medical records suggest that the veteran may 
now be suffering from peripheral neuropathy and that such a 
disability is related to his service-connected renal 
disorder.  As such, the veteran the veteran may be entitled 
to additional compensation benefits.  Thus, in accordance 
with 38 U.S.C.A. 7722 (West 2002), the veteran is provided 
notice that he, if he so desires, may apply for benefits.


REMAND

The veteran has come before the Board claiming that his 
various disabilities and disorders keep him housebound and/or 
require that he receive regular aid and attendance.  The 
record indicates that the veteran is service-connected for 
the following disabilities:

?	Renal failure due to excessive 
treatment with ibuprofen (100 
percent rating);
?	Fracture of the left hip with 
traumatic arthritis, status post 
total hip replacement (30 percent 
rating);
?	Injury right leg with avulsion of 
gastroneumius muscle (20 percent 
rating);
?	Fracture, left tibia, with 
shortening of leg (10 percent 
rating);
?	Back injury with lumbosacral strain 
and arthritis left sacral joint (10 
percent rating);
?	Traumatic arthritis of the left and 
right knees (10 percent rating);
?	Residuals of a skull fracture with 
headaches (10 percent rating);
?	Bilateral high frequency hearing 
loss (noncompensable rating).

The veteran avers that all of his disabilities keep him 
confined to a wheelchair and dependent upon his wife for his 
daily needs.

A review of the claims folder indicates that over the last 
eight years, the veteran has undergone numerous VA medical 
examinations in order to determine whether the veteran is 
housebound and/or in need of aid and attendance.  In 1995, 
specific date unknown, a doctor wrote that the veteran was 
wheelchair and housebound.  Yet, the examiner also noted that 
the veteran was then not suffering from any restrictions to 
his upper extremities - he could feed and clothe himself and 
attend to the needs of nature.  The benefits sought were 
subsequently denied by the RO.

Three years later, in April 1998, another examination was 
performed.  Upon completion of that examination, the doctor 
checked-off the box that stated:

Veteran requires the daily personal 
health care services of a skilled 
provider without which the veteran would 
require hospital, nursing home or other 
institutional care.

Again, the benefits sought were denied by the RO, with the RO 
pointing out that some or all of the disabilities that made 
the veteran in need of assistance, such as renal failure, 
were not disabilities for which the veteran was in receipt of 
benefits therefor.

In an August 2000 rating decision, the RO granted service 
connection for renal failure due to excessive treatment with 
ibuprofen secondary to the veteran's left hip disability.  A 
100 percent disability evaluation was assigned, effective 
December 7, 1998.  Six months later the veteran underwent a 
VA examination to determine whether the veteran was 
housebound and/or in need of aid and attendance.  The 
examiner, despite the recommendation made in April 1998 by 
another VA doctor, certified that the veteran was not in need 
of daily skilled services.  

The examination results were forwarded to the RO, which, in 
turn, denied the veteran's request for benefits.  The veteran 
filed a notice of disagreement and a statement of the case 
(SOC) was issued by the RO.  In that SOC, the RO informed the 
veteran of the tenets stemming from the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  However, a review of the discussion portion 
of the SOC does not indicate what evidence the veteran needed 
to provide to the VA in order to substantiate his claim.  
Additionally, there is no indication in the claims folder 
that a VCAA-type letter was sent to the veteran explaining to 
him what information and evidence was needed to substantiate 
and complete his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice.  

The Board further believes that over the course of the last 
eight years a true and accurate representation of whether the 
veteran is housebound and/or in need of aid and attendance 
has not been accomplished.  It is the opinion of the Board 
that the veteran should be afforded a contemporaneous and 
thorough VA examination in order to determine the current 
severity of the veteran's service-connected disabilities.  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  [The Court 
has held that when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Halstead v. Derwinski, 
3 Vet. App. 213 (1992).]

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claims.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine his need for special monthly 
compensation based on the need for 
regular aid and attendance or on being 
housebound.  The examiner should be given 
a copy of this remand and the appellant's 
entire claims folder.  The examiner 
should be requested to review the 
appellant's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The appellant should be advised 
of his responsibility to report for a VA 
examination under 38 C.F.R. § 3.655 
(2003).

The purpose of the examination is to 
determine housebound status or the need 
for regular aid and attendance.  Each of 
the appellant's disabilities should be 
evaluated, and the examiner is asked to 
describe the nature of the appellant's 
disabilities and the effect of his 
disabilities on his ability to perform 
daily functions.

For example, is the appellant unable to 
dress or undress himself and keep himself 
ordinarily clean and presentable?  Does 
he require frequent adjustment of any 
special prosthetic or orthopedic 
appliances that cannot be done without 
aid?  Is he unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does he have incapacity, 
physical or mental, that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?  Does he have any 
disability that requires that he remain 
in bed?  Is he substantially confined to 
his dwelling and the immediate premises, 
and if so, it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout his lifetime?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



